
	
		I
		112th CONGRESS
		1st Session
		H. R. 1170
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Baca (for himself
			 and Mr. Culberson) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend titles 10 and 14, United States Code, to provide
		  for the use of gold in the metal content of the Medal of
		  Honor.
	
	
		1.Short titleThis Act may be cited as the
			 Medal of Honor Gold Content
			 Act.
		2.Required gold
			 content for Medal of Honor
			(a)Army
				(1)Gold
			 contentSection 3741 of title 10, United States Code, is
			 amended—
					(A)by striking
			 The President and inserting (a)
			 Award.—The
			 President; and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Gold
				contentThe metal content of
				the Medal of Honor shall be 90 percent gold and 10 percent
				alloy.
							.
					(2)Exception for
			 duplicate medalSection 3754 of such title is amended by adding
			 at the end the following new sentence: Section 3741(b) of this title
			 shall not apply to the issuance of a duplicate Medal of Honor under this
			 section..
				(b)Navy
				(1)Gold
			 contentSection 6241 of title 10, United States Code, is
			 amended—
					(A)by striking
			 The President and inserting (a)
			 Award.—The
			 President; and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Gold
				contentThe metal content of
				the Medal of Honor shall be 90 percent gold and 10 percent
				alloy.
							.
					(2)Exception for
			 duplicate medalSection 6256 of such title is amended by adding
			 at the end the following new sentence: Section 6241(b) of this title
			 shall not apply to the issuance of a duplicate Medal of Honor under this
			 section..
				(c)Air
			 Force
				(1)Gold
			 contentSection 8741 of title 10, United States Code, is
			 amended—
					(A)by striking
			 The President and inserting (a)
			 Award.—The
			 President; and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Gold
				contentThe metal content of
				the Medal of Honor shall be 90 percent gold and 10 percent
				alloy.
							.
					(2)Exception for
			 duplicate medalSection 8754 of such title is amended by adding
			 at the end the following new sentence: Section 8741(b) of this title
			 shall not apply to the issuance of a duplicate Medal of Honor under this
			 section..
				(d)Coast
			 Guard
				(1)Gold
			 contentSection 491 of title
			 14, United States Code, is amended—
					(A)by striking
			 The President and inserting (a)
			 Award.—The
			 President; and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Gold
				contentThe metal content of
				the Medal of Honor shall be 90 percent gold and 10 percent
				alloy.
							.
					(2)Exception for
			 duplicate medalSection 504 of such title is amended by adding at
			 the end the following new sentence: Section 491(b) of this title shall
			 not apply to the issuance of a duplicate Medal of Honor under this
			 section..
				(e)Effective
			 dateThe amendments made by this section shall apply with respect
			 to Medals of Honor awarded after the date of the enactment of this Act.
			
